DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on December 6, 2019, December 1, 2020, and January 14, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Objections
 	Claims 1-13 are objected to.

 	As to claim 1, the Examiner suggests adding commas as such “and a first filler, whose aspect ratio is larger than 5, occupies” to better clarify the limitation.

 	As to claim 1, the Examiner suggests changing “the silicone-resin layer being in contact with the conductor layer” to “the silicone-resin layer  contacting the conductor layer”.

 	As to claims 1, 5-9, and 12, the Examiner suggests changing “equal to or more than” to “greater than or equal to” in line with mathematical convention.  Similarly as to claims 3-7, and 11, the Examiner suggests changing “equal to or less than” to “less than or equal to”.

 	As to claim 10, the Examiner suggests changing “a arithmetic mean” to “an arithmetic mean”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear how the first filler has an aspect ratio larger than 5 because an aspect ratio, as known in the art, characterizes a particle rather than a bulk material (“first filler”).

 	As to claim 1, it is unclear how “more than 5% of 100% of a total number of the fillers”.  First, the limitation “of 100%” is unnecessary and redundant because 5% is understood to be 

 	As to claim 1, there is a lack of antecedent basis for “the fillers”.  The Examiner suggests “the plurality of fillers”. 

No Prior Art Applied 
 	No prior art has been applied to the claims as currently written.

 	Wang et al. (U.S. Patent Publication No. 2014/0191263 A1), hereafter “Wang”, is the closest prior art.  Wang teaches a substrate (paragraph [0034]), a conductor layer 2, a reflective layer 1, and a resin layer 6 arranged on the substrate, the resin layer being in contact with the conductor layer and the reflective layer.  See Wang, FIG. 1A.  Wang further teaches the resin layer having a plurality of glass fiber fillers (paragraph [0069]) in a weight percent of 0 to 50 wt. % (paragraph [0068]).  

 	Wang is however silent as to the resin layer comprising a silicone-resin material.  Wang also does not teach the aspect ratio larger than 5.  No other prior art references were found.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829